302 U.S. 733
58 S. Ct. 124
82 L. Ed. 566
David F. MITCHELL, Edith C. Worley et al., petitioners,v.The SUPREME COURT OF THE STATE OF FLORIDA et al.*
No. 495.
Supreme Court of the United States
October 25, 1937

1
Mr. David F. Mitchell, pro se.


2
On petition for writ of certiorari to the Supreme Court of the State of Florida.


3
For opinion below, see Mitchell v. Shields, 175 So. 524.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court upon examination of the papers herein submitted finds no ground upon which writs of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 302 U.S. 778, 58 S. Ct. 270, 82 L.Ed. ——.